Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, including dependent claims 2-15, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 1 recites “the photopolymer” where elsewhere it is referred to as “the liquid photopolymer.” It is unclear if the recitation of the photopolymer is referring to the liquid photopolymer. For the purposes of this office action it will be assumed that it is.

Claims 4, 5, and 7 recite “the or each visual display screen.” This lacks antecedent basis. For the purposes of this office action it will be interpreted as “the visual display screen or the plurality of visual display screens.” 



Claims 2 and 14 recite “a plurality of visual display screens.” Previously claim 1 recited “a plurality of visual display screens.” It is unclear if claims 2 and 14 are referring to the same as in claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolland et al. (US 20190185703 A1, hereinafter “Rolland”) in view of Spiridonov et al. (US 20090037011 A1, hereinafter “Spiridonov”).

Regarding claim 1, Rolland teaches a method for 3D printing a plurality of dental aligners ([0399] teaches Rolland’s methods may be used to make dental aligners) or a mouthguards from liquid photopolymer ([0039]-[0047] teaches a reactive photopolymer resin, see Fig. 25a-25b), the method comprising sequentially exposing ([0011]) liquid photopolymer to light emitted by a visual display screen ([0146] teaches the light source may be an LCD) or a plurality of visual display screens (see Figs. 17a-17b showing multiple light sources), thereby forming layers of a cured polymer aligner ([0399] teaches Rolland’s methods may be used to make dental aligners) or mouthguard, wherein the photopolymer contains a visible light or UV light photoinitiator ([0042] teaches a photoinitiator).

	Rolland fails to explicitly teach thereby forming layers of a plurality of cured polymer aligners or mouthguards simultaneously. 
	In the same field of endeavor Spiridonov teaches that a plurality of cured polymer aligners or mouthguards simultaneously (see Figs. 12-14; [0006] teaches stereolithography rapid prototyping; [0049] teaches making batches at once; see [0007]-[0008]). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Rolland and Spiridonov. Rolland teaches that its method may be applied to the printing of mouth aligners ([0399]), and Spiridonov teaches that by making batches of dental materials simultaneously according to their process results in less wasted material ([0007]). Thus, a person having ordinary skill in the art before the effective filing date would have been motivated to combine Spiridonov’s teachings for those reasons. 

	Regarding claim 2, Rolland teaches wherein the method comprises exposing liquid photopolymer to light emitted by a plurality of visual display screens (see Figs. 17a-17b showing multiple light sources).

Regarding claim 3, Rolland teaches wherein the plurality of visual display screens are laid out in the same horizontal plane (see Figs. 16-17b showing multiple light sources in the same horizontal plane).

Regarding claim 4, Rolland teaches wherein the or each visual display screen is a Liquid Crystal Display (LCD) ([0146] teaches the light source may be an LCD), Light emitting Diode 

Regarding claim 5, Rolland teaches wherein the visual display screen is a liquid crystal display (LCD) screen ([0146] teaches the light source may be an LCD).

Regarding claim 7, Rolland does not explicitly teach wherein the visual display screen has 250 pixels per inch or greater. Rolland teaches that the light generator may have millions of pixel elements, with 3,000 or more rows and 3,000 or more columns ([0332]). Rolland teaches that very fine variations or gradations may be imparted on the object with a light projector having a high resolution, thus a person having ordinary skill in the art before the effective filing date would have been motivated to maximize the number of pixels in a square inch in order to increase the resolution of the printed object. 

Regarding claim 8, Rolland teaches wherein each layer of a cured polymer aligner or mouthguard is defined by a digital representation (see [0643] teaching the digital representation stored in the print file).

Regarding claim 9, Rolland teaches layers of equal thicknesses ([0643] teaches layers with a variation below a defined threshold; [0183]). 
Rolland does not explicitly teach wherein the digital representation is formed by digitally sectioning a three-dimensional computer-aided design (CAD) image into layers. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Rolland and Spiridonov. Rolland teaches that its method may be applied to the printing of mouth aligners ([0399]), and Spiridonov teaches that by making batches of dental materials simultaneously according to their process results in less wasted material ([0007]). Thus, a person having ordinary skill in the art before the effective filing date would have been motivated to combine Spiridonov’s teachings for those reasons.

Regarding claim 10, Rolland teaches wherein each layer of a cured polymer varies from the corresponding digital representation by less than 150 microns ([0183] teaches the layers may be printed up to 0.1 microns in thickness, which is less than 150 microns of resolution).
Alternatively the resolution of the printed object is a result effective variable. Rolland teaches that the size of each layer may depend in part upon factors such as temperature, pressure, or structure of the article being produced. 

Regarding claim 12, Rolland teaches wherein the liquid photopolymer comprises: at least one monomeric or oligomeric chemical species comprising at least one carbon- carbon double bond ([0269] teaches UV-curable (meth)acrylate blocked polyurethane; alternatively it teaches an acrylate or methacrylate diluent, both of which have a carbon-carbon double bond that is polymerisable) that is polymerisable by free radical polymerization ([0269] teaches UV-curable (meth)acrylate blocked polyurethane; alternatively it teaches an acrylate or methacrylate diluent) being present at a total amount of 10-98 wt % ([0269] teaches the diluent in 10-50 wt%; 10-50 

Regarding claim 13, Rolland teaches the method is carried out on a stereolithographic (see Fig. 17a-17b) 3D printer, wherein the 3D printer comprises: a visual display screen or a plurality of visual display screens (see Figs. 16 and 17a-17b showing multiple light sources in the same horizontal) laid out in the same horizonal plane; and 
wherein a single build platform is in a plane parallel (see Figs. 16 and 17a-17b showing the build platform in parallel plane) to and aligned with the visual display screen or plurality of visual display screens.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolland in view of Spiridonov and further in view of Feller et al. (US 20180264724 A1, hereinafter “Feller”).
Regarding claim 6, Rolland fails to teach wherein the liquid crystal display screen is a monochrome LCD screen. 
In the same field of endeavor Feller teaches that a light panel for stereolithography may be a monochromatic LCD ([0249]). 
. 

Claims 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolland in view of Spiridonov and further in view of Van Esbroeck et al. (US 20180333224 A1, hereinafter “Van Esbroeck”).

Regarding claim 11, Rolland fails to teach wherein after the 3D printing process, the aligners or mouthguards are coated with a reactive compound that is safe for use in the mouth.
In the same field of endeavor Van Esbroeck teaches that a dental aligner may be coated with a compound that is safe for use in the mouth (see Fig. 4; [0007] teaches coating the aligner with a biocompatible polymer; [0047] teaches additive manufacturing of the aligner). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Van Esbroeck and Rolland as Van Esbroeck teaches that the coating allows for a smooth surface over the aligner which reduces refraction and diffusion of light ([0048]). 

Regarding claim 15, Rolland fails to teach wherein the stereolithographic 3D printer further comprises a station (Fig. 5 shows coating bath 230) to spray or coat the surface of the uncoated dental aligners or mouthguards with a reactive material that is safe ([0007] teaches coating the aligner with a biocompatible polymer) for use in the mouth. 
.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolland in view of Spiridonov and further in view of Ebert et al. (US 20150131074 A1, hereinafter “Ebert”) and further in view of Van Esbroeck (US 20200368973 A1, hereinafter “Van Esbroeck 2”). 

Regarding claim 14, Rolland teaches an exposure station (see Figs. 17a-17b showing multiple light sources for an exposure station) comprising a vat and the visual display screen or a plurality of visual display screens (see Figs. 17a-17b showing multiple light sources), said vat and said visual display screen or screens being in the same vertical plane (see Figs. 16-17b showing multiple light sources in the same vertical plane as the vat), said exposure station being configured such that liquid photopolymer situated in the vat and between the build platform or platforms and the visual display screen or screens is exposed to a series ([0437]) of images on the visual display screen or screens, each image being a cross-section ([0437] teaches slicing a three dimensional article into 2D segments) of the plurality of dental aligners ([0399] teaches aligners) or mouthguards, partially curing (it should be noted that no polymerization is 100%, however Rolland teaches post curing in [0318] and [0324]) the liquid photopolymer to form a plurality of intermediate objects on the build platform.  
Rolland fails to teach a plurality of build platforms, a wash station, a post exposure station, and a load and unload station. 

a wash station (cleaning station 20) configured to remove unpolymerised photopolymer from the intermediate objects with a solution; 
a post exposure station (fixing station 40) comprising an illumination source of a wavelength configured to polymerise the partially cured photopolymer of the intermediate objects to form uncoated dental aligners or mouthguards; and 
wherein said build platforms are configured to move from station to station (see Fig. 1 showing movement between stations) and wherein said stations are configured to carry out their functions simultaneously (As seen in the Figures 1-6. and paragraph 0039 and 0044-0047, the station of Ebert can operate simultaneously), each operating at any given time on a different build platform (see Figs. 1-6) or the object on said different build platform.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Rolland and Ebert as Ebert teaches that its method allows for construction in a spatially compact arrangement and in a time efficient manner which permits parallel processing of several shaped bodies ([0006]). 

Rolland and Ebert fail to teach a load and load station to remove printed objects from the build platform. 
In the same field of endeavor Van Esbroeck 2 teaches that a rotary build arrangement (similar to that taught in Ebert) allows for manually or automatic loading or unloading at a station after the part has been post-processed, cleaned, and cured ([0058]). 
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Korten et al. (US 20210268730 A1) shows a stereolithographic method (Figs. 3-5) for the production of multiple dental devices via multiple build platforms simultaneously. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742